Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF ARIZONA

Case number (if known)                                                      Chapter      7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                The Gathering Restaurant and Bar, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  913 E. 8th Street                                              1993 N. Camino Real
                                  Casa Grande, AZ 85122                                          Casa Grande, AZ 85122
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Pinal                                                          Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       thegatheringcg.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




              Case 4:20-bk-06229Voluntary
Official Form 201
                                    DocPetition
                                          1 Filed     05/20/20 Entered 05/20/20 13:04:46
                                                for Non-Individuals Filing for Bankruptcy
                                                                                                                                  Desc Main         page 1
                                              Document           Page 1 of 35
Debtor    The Gathering Restaurant and Bar, LLC                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                7224 and 7225

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9
                                           Chapter 11. Check all that apply:
     A debtor who is a “small
     business debtor” must check                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     the first subbox. A debtor as                               noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     defined in § 1182(1) who                                    $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     elects to proceed under                                     operations, cash-flow statement, and federal income tax return or if any of these documents do not
     subchapter V of chapter 11                                  exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     (whether or not the debtor is a                             The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     “small business debtor”) must                               debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
     check the second sub-box.                                   proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B)
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                 Case number
                                                 District                                 When                                 Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Attachment                                                 Relationship
                                                 District                                 When                             Case number, if known




               Case 4:20-bk-06229Voluntary
Official Form 201
                                     DocPetition
                                           1 Filed     05/20/20 Entered 05/20/20 13:04:46
                                                 for Non-Individuals Filing for Bankruptcy
                                                                                                                                             Desc Main    page 2
                                               Document           Page 2 of 35
Debtor   The Gathering Restaurant and Bar, LLC                                                     Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                    Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                            Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                                No
                                                Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                              1,000-5,000                                25,001-50,000
    creditors                       50-99                                             5001-10,000                                50,001-100,000
                                    100-199                                           10,001-25,000                              More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities           $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion




             Case 4:20-bk-06229Voluntary
Official Form 201
                                   DocPetition
                                         1 Filed     05/20/20 Entered 05/20/20 13:04:46
                                               for Non-Individuals Filing for Bankruptcy
                                                                                                                                       Desc Main           page 3
                                             Document           Page 3 of 35
Debtor    The Gathering Restaurant and Bar, LLC                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 20, 2020
                                                  MM / DD / YYYY


                             X   /s/ Thomas de Villiers                                                   Thomas de Villiers
                                 Signature of authorized representative of debtor                         Printed name


                                                                                                          Email Address of debtor
                                 Title   Member




18. Signature of attorney    X   /s/ Edwinus M. van Vianen                                                 Date May 20, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Edwinus M. van Vianen 018939 Arizona
                                 Printed name

                                 FITZGIBBONS LAW OFFICES, P.L.C.
                                 Firm name

                                 P.O. Box 11208
                                 Casa Grande, AZ 85230-1208
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     520 426-3824                  Email address      ed@fitzgibbonslaw.com

                                 018939 Arizona AZ
                                 Bar number and State




              Case 4:20-bk-06229Voluntary
Official Form 201
                                    DocPetition
                                          1 Filed     05/20/20 Entered 05/20/20 13:04:46
                                                for Non-Individuals Filing for Bankruptcy
                                                                                                                                     Desc Main            page 4
                                              Document           Page 4 of 35
Debtor     The Gathering Restaurant and Bar, LLC                                   Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF ARIZONA

Case number (if known)                                          Chapter      7
                                                                                                               Check if this an
                                                                                                               amended filing



                                                    FORM 201. VOLUNTARY PETITION

                                                  Pending Bankruptcy Cases Attachment



Debtor     Johanna de Villiers                                            Relationship to you               Member
District   Arizona                                 When                   Case number, if known
Debtor     Thomas and Ronelle de Villiers                                 Relationship to you               Members
District   Arizona                                 When                   Case number, if known




              Case 4:20-bk-06229Voluntary
Official Form 201
                                    DocPetition
                                          1 Filed     05/20/20 Entered 05/20/20 13:04:46
                                                for Non-Individuals Filing for Bankruptcy
                                                                                                                     Desc Main    page 5
                                              Document           Page 5 of 35
 Fill in this information to identify the case:

 Debtor name         The Gathering Restaurant and Bar, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration    Mailing List Declaration plus Declaration Re: Electronic Filing

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 20, 2020                            X /s/ Thomas de Villiers
                                                                       Signature of individual signing on behalf of debtor

                                                                       Thomas de Villiers
                                                                       Printed name

                                                                       Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                  Desc Main
                                                                      Document     Page 6 of 35
 Fill in this information to identify the case:

 Debtor name            The Gathering Restaurant and Bar, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF ARIZONA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            50,000.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            50,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            26,283.49

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$            14,028.19


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $               40,311.68




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

             Case 4:20-bk-06229                                   Doc 1             Filed 05/20/20 Entered 05/20/20 13:04:46                                                           Desc Main
                                                                                    Document     Page 7 of 35
 Fill in this information to identify the case:

 Debtor name         The Gathering Restaurant and Bar, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Foothills Bank                                          Checking                        6898                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                           $0.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1          Filed 05/20/20 Entered 05/20/20 13:04:46                          Desc Main
                                                                     Document     Page 8 of 35
 Debtor         The Gathering Restaurant and Bar, LLC                                         Case number (If known)
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            thegatheringcg.com                                                              $0.00                                              $0.00



 62.        Licenses, franchises, and royalties
            Liquor license series 6                                                   $50,000.00     Comparable sale                   $50,000.00



 63.        Customer lists, mailing lists, or other compilations
            Customer email list                                                             $0.00                                              $0.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1          Filed 05/20/20 Entered 05/20/20 13:04:46                Desc Main
                                                                     Document     Page 9 of 35
 Debtor         The Gathering Restaurant and Bar, LLC                                        Case number (If known)
                Name

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                      $50,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46            Desc Main
                                                                     Document      Page 10 of 35
 Debtor          The Gathering Restaurant and Bar, LLC                                                               Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                  $50,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $50,000.00          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $50,000.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

             Case 4:20-bk-06229                            Doc 1          Filed 05/20/20 Entered 05/20/20 13:04:46                                        Desc Main
                                                                         Document      Page 11 of 35
 Fill in this information to identify the case:

 Debtor name         The Gathering Restaurant and Bar, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                   Desc Main
                                                                     Document      Page 12 of 35
 Fill in this information to identify the case:

 Debtor name         The Gathering Restaurant and Bar, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $5,101.18         $5,101.18
           Arizona Department of Revenue                             Check all that apply.
           P.O. Box 52016                                               Contingent
           Phoenix, AZ 85072-2016                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           02/2020                                                   Unpaid payroll taxes
           Last 4 digits of account number 2442                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $820.06         $820.06
           Elysse Escalante                                          Check all that apply.
           4125 N. Turquoise Drive                                      Contingent
           Eloy, AZ 85131                                               Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           12/29/2019-03/19/2020                                     Unpaid wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   37242                               Best Case Bankruptcy

             Case 4:20-bk-06229                       Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                                  Desc Main
                                                                     Document      Page 13 of 35
 Debtor       The Gathering Restaurant and Bar, LLC                                                           Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,681.82    $1,681.82
          Gema Moreno                                                Check all that apply.
          4350 W. Lee Street                                            Contingent
          Eloy, AZ 85131                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          12/29/2019-03/19/2020                                      Unpaid wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $4,359.92    $4,359.92
          Genesis Gortarez                                           Check all that apply.
          637 W. Cholla Drive                                           Contingent
          Casa Grande, AZ 85122                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          12/29/2019-03/19/2020                                      Unpaid wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $3,678.25    $3,678.25
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 932600                                               Contingent
          Louisville, KY 40293-2600                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          12/2018                                                    Unpaid payroll taxes
          Last 4 digits of account number 8498                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $445.05     $445.05
          Ivy Bergeron                                               Check all that apply.
          1113 E. Bisnaga Street                                        Contingent
          Casa Grande, AZ 85122                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          12/29/2019-03/19/2020                                      Unpaid wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                            Desc Main
                                                                     Document      Page 14 of 35
 Debtor       The Gathering Restaurant and Bar, LLC                                                           Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $879.89     $879.89
          Joel Lugo Lastra                                           Check all that apply.
          13715 W. Nicola Street                                        Contingent
          Casa Grande, AZ 85122                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          12/29/2019-03/19/2020                                      Unpaid wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,347.84    $1,347.84
          Marla Robinson                                             Check all that apply.
          P.O. Box 12182                                                Contingent
          Casa Grande, AZ 85130                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          12/29/2019-03/19/2020                                      Unpaid wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $498.25     $498.25
          Michelle Thomas                                            Check all that apply.
          1380 E. Rosemary Trail                                        Contingent
          Casa Grande, AZ 85122                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          12/29/2019-03/19/2020                                      Unpaid wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $645.64     $645.64
          Nicole McCracken                                           Check all that apply.
          1377 E. Florence Blvd # 151-S44                               Contingent
          Casa Grande, AZ 85122                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          12/29/2019-03/19/2020                                      Unpaid wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                            Desc Main
                                                                     Document      Page 15 of 35
 Debtor        The Gathering Restaurant and Bar, LLC                                                          Case number (if known)
               Name

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $3,103.31    $3,103.31
            Nora White                                               Check all that apply.
            11132 W. Ironwood Hills Drive                               Contingent
            Casa Grande, AZ 85194                                       Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            12/29/2019-03/19/2020                                    Unpaid wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.12       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                         $59.44     $59.44
            Ruby Brambila                                            Check all that apply.
            768 W. Jardin Drive                                         Contingent
            Casa Grande, AZ 85122                                       Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            12/29/2019-03/19/2020                                    Unpaid Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.13       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $3,662.84    $3,662.84
            Sobe Alamaeda Lastra                                     Check all that apply.
            13715 W. Nicola Street                                      Contingent
            Casa Grande, AZ 85122                                       Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            12/29/2019-03/19/2020                                    Unpaid wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $2,300.00
           Arizona Public Service                                                      Contingent
           P.O. Box 60015                                                              Unliquidated
           Prescott, AZ 86304-6015                                                     Disputed
           Date(s) debt was incurred 03/2020
                                                                                   Basis for the claim:     Unpaid utility bill
           Last 4 digits of account number 7305
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $103.83
           Arizona Water Company                                                       Contingent
           318 N. Marshall Street                                                      Unliquidated
           Casa Grande, AZ 85122                                                       Disputed
           Date(s) debt was incurred 03/2020
                                                                                   Basis for the claim:     Unpaid utility bill
           Last 4 digits of account number 2634
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 4 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy

             Case 4:20-bk-06229                       Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                                              Desc Main
                                                                     Document      Page 16 of 35
 Debtor       The Gathering Restaurant and Bar, LLC                                                   Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,886.86
          Bank of America                                                       Contingent
          P.O. Box 15796                                                        Unliquidated
          Wilmington, DE 19886-5796                                             Disputed
          Date(s) debt was incurred 11/2018
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number 8074
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,000.00
          Betty Pate                                                            Contingent
          c/o Sun Valley Community Church                                       Unliquidated
          2016 North Pinal Avenue, #6                                           Disputed
          Casa Grande, AZ 85122
                                                                             Basis for the claim:    Deposit
          Date(s) debt was incurred 03/02/2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $55.00
          Brutinel Plumbing                                                     Contingent
          P.O. Box 12100                                                        Unliquidated
          Casa Grande, AZ 85130                                                 Disputed
          Date(s) debt was incurred 02/20
                                                                             Basis for the claim:    Unpaid service fees
          Last 4 digits of account number A913
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $124.85
          Century Link                                                          Contingent
          P.O. Box 29040                                                        Unliquidated
          Phoenix, AZ 85038                                                     Disputed
          Date(s) debt was incurred  03/2020                                 Basis for the claim:    Internet and Wifi
          Last 4 digits of account number 375B
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,247.05
          City of Casa Grande                                                   Contingent
          510 E. Florence Blvd.                                                 Unliquidated
          Casa Grande, AZ 85122                                                 Disputed
          Date(s) debt was incurred 01/2020
                                                                             Basis for the claim:    Unpaid service fees
          Last 4 digits of account number 6095
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $595.00
          Copperstate Fire                                                      Contingent
          8415 W. Sherman Street                                                Unliquidated
          Tolleson, AZ 85353                                                    Disputed
          Date(s) debt was incurred 02/2020
                                                                             Basis for the claim:    Unpaid service fees
          Last 4 digits of account number 6759
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $121.99
          Direct TV                                                             Contingent
          P.O. Box 5006                                                         Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred 3/2020
                                                                             Basis for the claim:    Unpaid utility fees
          Last 4 digits of account number 8067
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                                     Desc Main
                                                                     Document      Page 17 of 35
 Debtor       The Gathering Restaurant and Bar, LLC                                                   Case number (if known)
              Name

 3.10      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $569.82
           First Data Global                                                    Contingent
           P.O. Box 173845                                                      Unliquidated
           Denver, CO 80217                                                     Disputed
           Date(s) debt was incurred  03/20                                  Basis for the claim:    Lease of POS equipment
           Last 4 digits of account number 8000
                                                                             Is the claim subject to offset?        No      Yes

 3.11      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $150.00
           Old Pueblo Septic                                                    Contingent
           6955 N. Camino Martin                                                Unliquidated
           Tucson, AZ 85741                                                     Disputed
           Date(s) debt was incurred 02/2020
                                                                             Basis for the claim:    Unpaid service fees
           Last 4 digits of account number 2533
                                                                             Is the claim subject to offset?        No      Yes

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $41.62
           Southwest Gas                                                        Contingent
           P.O. Box 24531                                                       Unliquidated
           Oakland, CA 94623-1531                                               Disputed
           Date(s) debt was incurred 03/2020
                                                                             Basis for the claim:    Unpaid utility bill
           Last 4 digits of account number 2024
                                                                             Is the claim subject to offset?        No      Yes

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $332.17
           Southwest Gas                                                        Contingent
           P.O. Box 24531                                                       Unliquidated
           Oakland, CA 94623-1531                                               Disputed
           Date(s) debt was incurred 03/2020
                                                                             Basis for the claim:    Unpaid utility bill
           Last 4 digits of account number 7005
                                                                             Is the claim subject to offset?        No      Yes

 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $3,500.00
           Tommy and Patricia Wisnowski                                         Contingent
           2384 Southwest 13th Terrance                                         Unliquidated
           Boynton Beach, FL 33426                                              Disputed
           Date(s) debt was incurred 04/2020
                                                                             Basis for the claim:    Unpaid rent
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Richard E. Chambliss
           Broening, Oberg, Woods & Wilson, P.C.                                                      Line     3.14
           2800 N. Central Avenue, Suite 1600
                                                                                                             Not listed. Explain
           Phoenix, AZ 85004-1047


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                       26,283.49
 5b. Total claims from Part 2                                                                            5b.    +     $                       14,028.19


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 6 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                                     Desc Main
                                                                     Document      Page 18 of 35
 Debtor       The Gathering Restaurant and Bar, LLC                                               Case number (if known)
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $              40,311.68




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                               Page 7 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46               Desc Main
                                                                     Document      Page 19 of 35
 Fill in this information to identify the case:

 Debtor name         The Gathering Restaurant and Bar, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   Building Lease;
             lease is for and the nature of               Tenancy Interest
             the debtor's interest

                  State the term remaining                Expires 10/01/2021
                                                                                     Tommy and Patricia Wisnowski
             List the contract number of any                                         2384 Southwest 13th Terrance
                   government contract       Not Applicable                          Boynton Beach, FL 33426




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                     Desc Main
                                                                     Document      Page 20 of 35
 Fill in this information to identify the case:

 Debtor name         The Gathering Restaurant and Bar, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Johanna de                        630 W. Jardin Drive                                Tommy and Patricia                D
             Villiers                          Casa Grande, AZ 85122                              Wisnowski                         E/F       3.14
                                                                                                                                    G




    2.2      Thomas and                        1993 N. Camino Real                                Tommy and Patricia                D
             Ronelle de                        Casa Grande, AZ 85122                              Wisnowski                         E/F       3.14
             Villiers
                                                                                                                                    G




    2.3      Johanna de                        630 W. Jardin Drive                                Tommy and Patricia                D
             Villiers                          Casa Grande, AZ 85122                              Wisnowski                         E/F
                                                                                                                                    G   2.1




    2.4      Thomas and                        1993 N. Camino Real                                Tommy and Patricia                D
             Ronelle de                        Casa Grande, AZ 85122                              Wisnowski                         E/F
             Villiers
                                                                                                                                    G   2.1




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                 Desc Main
                                                                     Document      Page 21 of 35
 Fill in this information to identify the case:

 Debtor name         The Gathering Restaurant and Bar, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $77,758.27
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $336,742.77
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                                 $84,695.68
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                             Desc Main
                                                                     Document      Page 22 of 35
 Debtor      The Gathering Restaurant and Bar, LLC                                                      Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                               Desc Main
                                                                     Document      Page 23 of 35
 Debtor        The Gathering Restaurant and Bar, LLC                                                       Case number (if known)



       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                  lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address
       11.1.    Fitzgibbons Law Offices, PLC
                1115 E. Cottonwood Lane,                                                                                       05/04/2020
                Suite 150                                                                                                      $1,117.50
                P.O. Box 11208                                                                                                 05/15/2020
                Casa Grande, AZ 85130-0148                           Attorney fees and filing fee                              $1,117.50                $2,235.00

                Email or website address
                thegatheringcg@outlook.com

                Who made the payment, if not debtor?
                Thomas and Ronelle de Villiers



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers           Total amount or
                                                                                                                        were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                     Date transfer          Total amount or
               Address                                          payments received or debts paid in exchange                was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                     Dates of occupancy
                                                                                                                            From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                              Desc Main
                                                                     Document      Page 24 of 35
 Debtor        The Gathering Restaurant and Bar, LLC                                                    Case number (if known)



    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Bank of America Merchant                       XXXX-4889                    Checking                 10/2018                                $0.00
                 Services                                                                    Savings
                 P.O. Box 18568                                                              Money Market
                 Austin, TX 78760-8568                                                       Brokerage
                                                                                            Other Merchant
                                                                                          Services

       18.2.     Bank of America                                XXXX-7066                    Checking                 10/2018                                $0.00
                 P.O. Box 25118                                                              Savings
                 Tampa, TX 79998-2235
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                        Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?
                                                                      Address


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                            Desc Main
                                                                     Document      Page 25 of 35
 Debtor      The Gathering Restaurant and Bar, LLC                                                      Case number (if known)



20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                   Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                          Desc Main
                                                                     Document      Page 26 of 35
 Debtor      The Gathering Restaurant and Bar, LLC                                                      Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       McGuire Tax and Accounting Services                                                                                        2018-Present
                    917 N. Trekell Road
                    Casa Grande, AZ 85122

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Thomas de Villiers                                                                                                         2019
                    Johanna de Villiers
                    1993 N. Camino Real
                    Casa Grande, AZ 85122

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       McGuire Tax and Accounting Services
                    917 N. Trekell Road
                    Casa Grande, AZ 85122

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       PPEP Microbusiness & Housing Development
                    802 E. 46th Street
                    Tucson, AZ 85713

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Thomas de Villiers                             1993 N. Camino Real                                 Member                                        33.33
                                                      Casa Grande, AZ 85122

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                                 Desc Main
                                                                     Document      Page 27 of 35
 Debtor      The Gathering Restaurant and Bar, LLC                                                      Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Ronelle de Villiers                            1993 N. Camino Real                                 Member                                33.33
                                                      Casa Grande, AZ 85122

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Johanna de Villiers                            630 W. Jardin Drive                                 Member                                33.33
                                                      Casa Grande, AZ 85122



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                           Desc Main
                                                                     Document      Page 28 of 35
 Debtor      The Gathering Restaurant and Bar, LLC                                                      Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         May 20, 2020

 /s/ Thomas de Villiers                                                 Thomas de Villiers
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                   Desc Main
                                                                     Document      Page 29 of 35
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                          District of Arizona
 In re       The Gathering Restaurant and Bar, LLC                                                            Case No.
                                                                                  Debtor(s)                   Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     1,900.00
             Prior to the filing of this statement I have received                                        $                     1,900.00
             Balance Due                                                                                  $                         0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtor in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 20, 2020                                                                /s/ Edwinus M. van Vianen
     Date                                                                        Edwinus M. van Vianen 018939 Arizona
                                                                                 Signature of Attorney
                                                                                 FITZGIBBONS LAW OFFICES, P.L.C.
                                                                                 P.O. Box 11208
                                                                                 Casa Grande, AZ 85230-1208
                                                                                 520 426-3824 Fax: 520 426-9355
                                                                                 ed@fitzgibbonslaw.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46                     Desc Main
                                                                     Document      Page 30 of 35
                                                               United States Bankruptcy Court
                                                                          District of Arizona
 In re      The Gathering Restaurant and Bar, LLC                                                          Case No.
                                                                                   Debtor(s)               Chapter      7

                                                                                                          Check if this is an
                                                                                                       Amended/Supplemental Mailing List
                                                                                                       (Include only newly added or
                                                                                                       changed creditors.)


                                                           MAILING LIST DECLARATION


            I, the Member of the corporation named as the debtor in this case, do hereby certify, under penalty of perjury, that the Master

Mailing List, consisting of             3    sheet(s), is complete, correct and consistent with the debtor(s)' Schedules.




 Date:       May 20, 2020                                               /s/ Thomas de Villiers
                                                                        Thomas de Villiers/Member
                                                                        Signer/Title

 Date: May 20, 2020                                                     /s/ Edwinus M. van Vianen
                                                                        Signature of Attorney
                                                                        Edwinus M. van Vianen 018939 Arizona
                                                                        FITZGIBBONS LAW OFFICES, P.L.C.
                                                                        P.O. Box 11208
                                                                        Casa Grande, AZ 85230-1208
                                                                        520 426-3824 Fax: 520 426-9355




MML_Requirements_8-2018                                                                                                                   MML-3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy




            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46              Desc Main
                                                                     Document      Page 31 of 35
The Gathering Restaurant and Bar, LLC -


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




ARIZONA DEPARTMENT OF REVENUE
P.O. BOX 52016
PHOENIX AZ 85072-2016


ARIZONA PUBLIC SERVICE
P.O. BOX 60015
PRESCOTT AZ 86304-6015


ARIZONA WATER COMPANY
318 N. MARSHALL STREET
CASA GRANDE AZ 85122


BANK OF AMERICA
P.O. BOX 15796
WILMINGTON DE 19886-5796


BETTY PATE
C/O SUN VALLEY COMMUNITY CHURCH
2016 NORTH PINAL AVENUE, #6
CASA GRANDE AZ 85122


BRUTINEL PLUMBING
P.O. BOX 12100
CASA GRANDE AZ 85130


CENTURY LINK
P.O. BOX 29040
PHOENIX AZ 85038


CITY OF CASA GRANDE
510 E. FLORENCE BLVD.
CASA GRANDE AZ 85122


COPPERSTATE FIRE
8415 W. SHERMAN STREET
TOLLESON AZ 85353


DIRECT TV
P.O. BOX 5006
CAROL STREAM IL 60197


ELYSSE ESCALANTE
4125 N. TURQUOISE DRIVE
ELOY AZ 85131


        Case 4:20-bk-06229   Doc 1    Filed 05/20/20 Entered 05/20/20 13:04:46   Desc Main
                                     Document      Page 32 of 35
The Gathering Restaurant and Bar, LLC -



FIRST DATA GLOBAL
P.O. BOX 173845
DENVER CO 80217


GEMA MORENO
4350 W. LEE STREET
ELOY AZ 85131


GENESIS GORTAREZ
637 W. CHOLLA DRIVE
CASA GRANDE AZ 85122


INTERNAL REVENUE SERVICE
P.O. BOX 932600
LOUISVILLE KY 40293-2600


IVY BERGERON
1113 E. BISNAGA STREET
CASA GRANDE AZ 85122


JOEL LUGO LASTRA
13715 W. NICOLA STREET
CASA GRANDE AZ 85122


JOHANNA DE VILLIERS
630 W. JARDIN DRIVE
CASA GRANDE AZ 85122


MARLA ROBINSON
P.O. BOX 12182
CASA GRANDE AZ 85130


MICHELLE THOMAS
1380 E. ROSEMARY TRAIL
CASA GRANDE AZ 85122


NICOLE MCCRACKEN
1377 E. FLORENCE BLVD # 151-S44
CASA GRANDE AZ 85122


NORA WHITE
11132 W. IRONWOOD HILLS DRIVE
CASA GRANDE AZ 85194



       Case 4:20-bk-06229   Doc 1    Filed 05/20/20 Entered 05/20/20 13:04:46   Desc Main
                                    Document      Page 33 of 35
The Gathering Restaurant and Bar, LLC -



OLD PUEBLO SEPTIC
6955 N. CAMINO MARTIN
TUCSON AZ 85741


RICHARD E. CHAMBLISS
BROENING, OBERG, WOODS & WILSON, P.C.
2800 N. CENTRAL AVENUE, SUITE 1600
PHOENIX AZ 85004-1047


RUBY BRAMBILA
768 W. JARDIN DRIVE
CASA GRANDE AZ 85122


SOBE ALAMAEDA LASTRA
13715 W. NICOLA STREET
CASA GRANDE AZ 85122


SOUTHWEST GAS
P.O. BOX 24531
OAKLAND CA 94623-1531


THOMAS AND RONELLE DE VILLIERS
1993 N. CAMINO REAL
CASA GRANDE AZ 85122


TOMMY AND PATRICIA WISNOWSKI
2384 SOUTHWEST 13TH TERRANCE
BOYNTON BEACH FL 33426




       Case 4:20-bk-06229   Doc 1    Filed 05/20/20 Entered 05/20/20 13:04:46   Desc Main
                                    Document      Page 34 of 35
                                                               United States Bankruptcy Court
                                                                          District of Arizona
 In re      The Gathering Restaurant and Bar, LLC                                                         Case No.
                                                                                  Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for The Gathering Restaurant and Bar, LLC in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:



    None [Check if applicable]




 May 20, 2020                                                          /s/ Edwinus M. van Vianen
 Date                                                                  Edwinus M. van Vianen 018939 Arizona
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for The Gathering Restaurant and Bar, LLC
                                                                       FITZGIBBONS LAW OFFICES, P.L.C.
                                                                       P.O. Box 11208
                                                                       Casa Grande, AZ 85230-1208
                                                                       520 426-3824 Fax:520 426-9355
                                                                       ed@fitzgibbonslaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

            Case 4:20-bk-06229                        Doc 1           Filed 05/20/20 Entered 05/20/20 13:04:46             Desc Main
                                                                     Document      Page 35 of 35
